Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-17 are presented for examination.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The method claims 11-15 are depended on the independent apparatus claim 1.  
claims 11-15 which claims “both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph.” IPXL Holdings v. Amazon.com, Inc., 430 F.2d 1377, 1384, 77 USPQ2d 1140, 1145 (Fed. Cir. 2005); Ex parte Lyell, 17 USPQ2d 1548 (Bd. Pat. App. & Inter. 1990) (claim directed to an automatic transmission work stand and the method of using it held ambiguous and properly rejected under 35 U.S.C. 112, second paragraph, MPEP 2173(p)).
Claims 11-15, the limitation “ the adapter has a standard interface, a first subcircuit, and a second subcircuit, the first subcircuit being designed to communicate with a control computer via the standard interface via a standard protocol or the universal measurement and calibration protocol XCP, 

Allowable Subject Matter
3.	The following is an examiner’s statement of reasons for allowance: 
The allowability of the claim 1, resides, at least in part, in that closest prior art of Moench et al.  2012/0290749) discloses in Par. [0056] By means of the SOA environment, the information and data from different detectors and sensors can be interconnected and output to the user on a standard interface. Furthermore, it is possible for the user to use the SOA network to obtain access to the sensors coupled to the SOA network via the TSBI, in order to actuate said sensors or the detectors thereof. By way of example, it is thus conceivable for the user to be able to use the SOA network to control the direction of view of a camera. It is possible for the information and data collected in an SOA environment to be presented to a plurality of users on different interfaces; however, the prior art does not disclose or suggest, alone or in combination of   herein the second subcircuit has a programmable computing module which is configured to provide at least one elementary function out of an overall set of elementary functions which can be called up via the internal interface via a call, wherein the first subcircuit is designed to convert one or more values received via the internal interface into a protocol format of the standard protocol, wherein the second subcircuit is connectable to the embedded system 
As claims 2-10 and 16-17 are directly or indirectly dependent on claim 1, those claims are also allowable at least by virtue of their dependency. Thus, claims 1-10 and 16-17 are allowed. 
4. 	Claims 11-15 would be allowable, for the same reason of claims 1-10 and 16-17, if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Higuma et al. (US 2006/0168236) related to a communication adapter apparatus for home appliances connectable to a network with little burden on resources such as microcomputers of the home appliances and little increase in cost of the resources.
Helal et al. (US 2007/0236346) related to a method for connecting at least one appliance without service capability (e.g. sensor, effector or actuator) to a service-oriented network (OSGI (Open Services Gateway Initiative) architecture). In this case, for each appliance type, the appliance manufacturer individually programs appropriate encapsulation in order to map the appliance in the service-oriented environment. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217 - 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119